DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-10, 12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al. US 2018/0071967 in view of Arita et al. US 2013/0126410.

	Claim 1, Schroder teaches a filter support comprising: a hollow cylindrical body (2) defined by a first end, a second end, and a cylinder wall having a first end portion and a second end portion, a screw thread on the outside surface of the first end portion, a plurality of holes (10) in the cylinder wall at the second end portion, an opening at the second end, a cone insert (26) adapted to fit inside the opening at the second end, and a cap (22), the cap having a through hole in its center, the plurality of holes in the cylinder wall allow a fluid outside of the cylindrical body to flow inside of the cylindrical body, the first end comprises an opening (21) providing fluid communication with the inside of the cylindrical body, the area of the openings of the plurality of holes in the cylinder wall on the outside surface of the cylinder wall are larger than the area of the openings of the corresponding plurality of holes in the cylinder wall on the inside surface of the cylinder wall (fig. 1-3, paragraph 21). Schroder does not teach the cone insert having a through hole or the shape of the openings of the plurality of holes in the cylinder wall on the outside surface is non-circular.
The recitation of the openings being non-circular is merely a recitation of a change in the shape of the openings. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Arita teaches a filter support comprising: a hollow cylindrical body (30) defined by a first end, a second end, and a cylinder wall having a first end portion and a second end portion, a screw thread (17) on the outside surface of the first end portion, a plurality of holes (12) in the cylinder wall at the second end portion, an opening (31a and the space within the cylinder body at the end portion) in the second end, a cone insert (26) adapted to fit inside the opening at the second end, and a cap (27), the cone having a through hole (29) and the cap having a through hole, each hole being through the respective centers of the cone and cap, the plurality of holes in the cylinder wall allow for a fluid to flow from the outside of the cylinder body to the inside of the cylinder body, the first end comprises an opening in fluid communication with the inside of the cylindrical body (fig. 1-7). Providing a through hole in the cap and the cone insert is a known technique in the art, as demonstrated by Arita, as an alternative way to clamp and hold a filter medium on the filter support. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3, Schroder does not specifically teach the ratio of the outside to inside diameter of the cylinder wall. Figure 3 of Schroder appears to show a ratio of approximately 1.4 however, Schroder does not indicate the figures are to scale. The recitation of the ratio of the diameters is merely a recitation of relative dimensions of the cylinder wall. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777(1984).
Claim 5, Schroder further teaches the cone insert comprises a curved lateral surface towards its base (fig. 2).
Claims 7-9, Schroder further teaches the area of the openings of the holes are larger than the area of the openings of the corresponding holes on the inside surface of the cylinder wall but does not teach the recited degrees of difference between the areas. The recited differences are merely a recitation of relative dimensions of the holes. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
Claim 10, Schroder further teaches the shape of the openings of the holes on the inside surface of the cylinder wall is circular (fig. 1-3) but does not teach the shape of the opening being oval or elliptic on the outside surface. The recitation of the openings being oval or elliptic is merely a recitation of a change in the shape of the openings. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claims 12 and 15, Schroder further teaches a filter element (12) around the second end portion of the hollow cylindrical body (fig. 1-3); and the filter element is pleated (fig. 1-3).
Claim 14, Schroder does not teach the material of the filter elements. Metal fiber felt, woven wire cloth, wire mesh and perforated metal sheet are all well-known materials used for polymer melt and would have been an obvious choice to one of ordinary skill in the art.
Claim 18, Schroder further teaches a process for filtering a polymer melt comprising passing a polymer melt through the filter element, around the second end portion of the cylindrical body and withdrawing a filtered polymer melt from inside the cylindrical body (paragraph 7-9).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder ‘967 in view of Arita ‘410 as applied to claim 1 and 12 above, and further in view of Ettlinger US 2005/0161391.

	Schroder does not teach the material of the filter support. The use of stainless steel is a very common material for element used within a polymer melt filter such as Schroder as taught by Ettlinger (paragraph 21, corrosion resistant steel). The recitation of 17-4 PH stainless steel is merely a recitation of a commercially available type of stainless steel which would have been an obvious choice to one of ordinary skill in the art. Additionally, the recitation of the steel being treated according to condition H 900 is a recitation of a process of treating stainless steel to further harden the steel. Providing additional hardening of the steel is also taught by Ettlinger. The use of condition H 900 is merely the use of an art recognized technique to harden the steel which would also have been an obvious choice to one of ordinary skill in the art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder ‘967 in view of Arita ‘410 as applied to claim 1 above, and further in view of Quick et al. US 6,329,625.

Schroder teaches as obvious the support of claim 1 but does not teach a hex fitting on the inside surface of the first end portion.
Providing a hex fitting on the inside surface of a first end portion of a cylindrical body of a filter support is a known technique as demonstrated by Quick (fig. 1 -5, col. 11, line 55 - col. 12, line 10). It would have been obvious to one of ordinary skill in the art to use the hex fitting of Quick as a key way to inhibit rotation of the filter support (col. 11, line 55 - col. 12, line 10).
Response to Arguments
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the screw hole (29) of Arita extending through the base end or out the other side of the nut member (26)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites the cone insert and cap have a through hole. The holes in Arita pass through the center of the cone insert and cap and are therefore considered through-holes.
The examiner fixed the inadvertent typo in the rejection of claim 4 which previously stated that the claim was rejected over Schroder in view of Quick. Claim 4 depends from claim 1 and claim 1 was rejected over Schroder in view of Arita. The heading to the rejection of claim 4 was fixed to reflect this but the rationale and grounds of the rejection have not changed.
The Terminal Disclaimer submitted by applicant was approved and the previous double patenting rejection has been withdrawn. Additionally, applicant amended claims 14 and 15 and the previous 112(b) rejections have been withdrawn.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 is allowable as reciting the allowable subject matter as indicated in the parent applications, 15/338792 and 16/217119 now patents 10,188,968 and 10,814,254 respectively, and is allowable for the reasons indicated in that application. Claim 17 being allowable as depending from claim 16.
Claims 11 and 16-17 are allowed for the reasons stated in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778